Citation Nr: 0639223	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 25, 1986, in excess of 30 percent 
therefrom, and in excess of 50 percent from February 3, 1988, 
for service-connected anxiety neurosis and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 29, 
1992, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

A November 1994 rating decision granted service connection 
for PTSD, and assigned an initial evaluation of 50 percent 
effective December 9, 1993 (the date of receipt of a claim 
for PTSD).  A July 1995 rating decision continued the 50 
percent rating. 

In March 1996, the RO granted an increased rating for 
service-connected PTSD, and therein considered the veteran's 
application for a TDIU.  The RO noted that 38 C.F.R. 
§ 4.16(c) provided that when a veteran had been found to be 
unemployable by reason of a service-connected psychiatric 
disability with a 70 percent evaluation, the evaluation would 
be increased to 100 percent.  As such, the RO assigned a 100 
percent rating from December 9, 1993.

In a February 1997 supplemental statement of the case, the RO 
addressed a matter of entitlement to an effective date 
earlier that December 9, 1993, for service connection for 
PTSD; the RO articulated that the issue was considered an 
extension of a prior notice of disagreement and substantive 
appeals from November 1994 and July 1995 rating decisions.  

In January 2001, the veteran's then-attorney contended that 
the veteran had been unemployable ever since the early 1970s.  

A July 2001 Board decision listed as an issue on appeal 
entitlement to an effective date earlier than December 9, 
1993, for the grant of service connection for PTSD.  The 
Board further recognized that the record contained a pending 
separate appeal from the mid-1970s-particularly, in March 
1974, the veteran had originally filed a claim of service 
connection for anxiety neurosis, which was denied in a July 
1974 rating decision.  In its July 2001 decision, the Board 
found that a notice of disagreement had been filed concerning 
that 1974 denial of service connection for anxiety neurosis, 
and that the RO had never issued a statement of the case on 
the matter.  Thus, the claim of service connection for 
anxiety neurosis was found to be inextricably intertwined 
with the claim regarding an earlier effective date for the 
grant of service connection for PTSD, and the Board remanded 
the matter of service connection for anxiety neurosis so that 
the RO could issue a statement of the case.  

Thereafter, a September 2001 rating decision granted service 
connection for anxiety neurosis, effective March 22, 1974.  
The RO assigned a 10 percent rating therefrom; a 30 percent 
rating from September 25, 1986; a 50 percent rating from 
February 3, 1988; and 100 percent rating from January 29, 
1992 (the rating action listed "anxiety neurosis and PTSD" 
together with an effective date for compensation of March 22, 
1974).  The veteran perfected an appeal concerning this 
staged rating.  

Thus, the appeal regarding an effective date earlier than 
December 9, 1993, for the grant of service connection for 
PTSD has been essentially resolved except for the aspect 
concerning an earlier effective date for a TDIU.  Notably, 
when the RO initially granted service connection in 1994 for 
PTSD and assigned a 100 percent rating, it did so based upon 
unemployability.  The veteran has continued to contend that 
his service-connected PTSD caused him to be unemployable from 
the early 1970s.  To the extent that the issue initially on 
appeal concerning an earlier effective date for the grant of 
service connection for PTSD also contemplated an earlier 
effective date for the grant of a TDIU, the Board retains 
jurisdiction over the matter of entitlement to a TDIU prior 
to January 29, 1992-this latter date, as just described, is 
the date that the RO assigned a 100 percent rating for 
service-connected anxiety neurosis and PTSD.  See VAOPGCPREC 
6-99 (holding that a claim for a TDIU for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability).

It is additionally noted that in March 2004, the veteran's 
then-attorney effectively withdrew appealed claims concerning 
service connection for a lumbar spine disability, a left knee 
disability, and increased rating for residuals of a left 
tibia fracture, all of which had been remanded for 
development by the Board in July 2001 and again in August 
2003.  Particularly, the March 2004 correspondence stated 
that the only issues left to be addressed by VA concerned an 
appropriate onset date for a TDIU, and a higher percentage 
for service-connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of VA's obligation to assist the veteran by 
providing substantive information concerning his claims, the 
two claims must be remanded.

Given the recent requirements articulated in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and because a pending 
issue concerns an initial rating where an effective date of 
an increased rating can be specific to the evidence in the 
claims file, the veteran should receive notice of provisions 
regarding a disability rating and an effective date.  

Also, though an April 2004 statement of the case considered 
the matter of an earlier effective date for a TDIU prior to 
January 29, 1992, the veteran has not received complete 
Veterans Claims Assistance Act (VCAA) notification concerning 
the issue.  

In addition, in April 2006, the veteran's attorney requested 
a stay in the case in order that he may acquire additional 
medical evidence and opinion.  A 90-day stay was granted on 
April 25, 2006.  In July 2006, the attorney requested an 
additional 60-day stay to obtain the evidence.  The Board 
granted the motion, suspending review until October 3, 2006.  
To date, no additional evidence or opinion has been received.  
In light of the necessity of remanding the case for 
fulfillment of VCAA requirements, the veteran and his 
attorney should take the opportunity to submit any such 
evidence and opinion to the AMC.  

In order to avoid any further delay in reaching a final 
decision for the veteran's pending claims, sufficient 
notification is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the pending 
initial increased rating claim. 

The RO should also notify the 
veteran of any information and 
medical or lay evidence that 
is necessary to substantiate a 
claim for an effective date 
earlier than January 29, 1992, 
for a TDIU.  

The letter should also tell 
the veteran to provide any 
evidence in his possession 
that pertains to the claim, 
and delineate what evidence VA 
will attempt to obtain on 
behalf of the veteran, and 
what evidence the veteran is 
to provide VA.  

2.  Then, the RO should 
readjudicate the veteran's 
claims of entitlement to an 
initial rating in excess of 10 
percent prior to September 25, 
1986, in excess of 30 percent 
therefrom, and in excess of 50 
percent from February 3, 1988, 
for service-connected anxiety 
neurosis, and entitlement to 
an effective date earlier than 
January 29, 1992, for a TDIU.  
If the determination of these 
claims remains unfavorable to 
the veteran, the RO must issue 
a supplemental statement of 
the case and provide him a 
reasonable period of time in 
which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


